UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6656


JASON ALEXANDER PULLEY,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:13-cv-01465-AJT-TRJ)


Submitted:   September 25, 2014           Decided:   October 1, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Alexander Pulley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jason Alexander Pulley seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2012)

petition      and    denying      reconsideration.           The      orders    are     not

appealable      unless        a   circuit       justice    or      judge       issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability       will    not      issue      absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief   on    the    merits,     a   prisoner     satisfies       this    standard      by

demonstrating        that     reasonable        jurists   would       find     that     the

district      court’s      assessment     of    the   constitutional           claims    is

debatable     or     wrong.       Slack   v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Pulley has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3